Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-9 and 15-25 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method for forming a quantum computing device, particularly characterized by wherein the selectively removing causes a decrease in channel mobility adjacent to a quantum well associated with quantum computing device; and where a set of parameters associated with the plasma treatment is selected to both increase the channel mobility adjacent to the quantum well associated with the quantum computing device and increase a density of electrons within the quantum well, as detailed in claim 1.  Claims 2-9 depend from claim 1.
The closest prior art of art of record and to the Examiner’s knowledge does not suggest or render obvious a method for processing a wafer including a quantum computing device, particularly characterized by wherein the selectively removing causes decrease in channel mobility adjacent to the quantum well ; wherein a set of parameters associated with the plasma treatment is selected to both (1) increase the channel mobility adjacent to the quantum well such that the channel mobility adjacent to the quantum well is substantially same as an intrinsic channel mobility adjacent to the quantum well, and (2) increase a density of electrons within the quantum well, as detailed in claim 15.  Claims 16-20 depends from claim 20.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method for processing a wafer to form a topological quantum computing device, particularly characterized by, wherein selectively removing causes a decrease in channel mobility adjacent to a quantum well associated with the topological quantum computing device; wherein a set of parameters associated with the plasma treatment is selected to both; (1) increase the channel mobility adjacent to the quantum well associated with the topological quantum computing device such that the channel mobility adjacent to the quantum well is substantially the same as an intrinsic channel mobility adjacent to the quantum well associated with the topological quantum computing device, and (2) increase a density of electrons within the quantum well associated with the topological quantum computing device, as detailed in claim 21.  Claims 22-25 depend from claim 21.

The closest prior art of record, Greer et al. (US PGPub 2015/0179918, hereinafter referred to as “Greer”) teaches in figures 1-5, and corresponding text, a method for forming a quantum computing device comprising: forming a superconducting metal layer (202) on a surface of a wafer (201) (figure 2A; [0028]); selectively removing a portion of the superconducting metal layer (202) to allow a subsequent formation of a gate dielectric (203)  associated with the device, wherein the selectively removing causes a decrease in channel mobility associated with the quantum computing device (figures 2B-2D; [0028-0031]); and prior to forming the gate dielectric (203), subjecting the wafer to a plasma treatment (211), wherein a set of parameters associated with the plasma treatment is selected to increase the channel mobility (figure 2C; [0030]).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898  
May 21, 2021                                                                                                                                                                                           

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        May 22, 2021